UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 12, 2013 NEW ENERGY SYSTEMS GROUP (Exact Name of Registrant as Specified in Charter) Nevada 001-34847 91-2132336 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 5th Floor, 51st Building, No. 5 Qiongyu Rd. Hightech Industrial Park Nanshan District Shenzhen City, China 518057 (Address of Principal Executive Offices) Registrant's telephone number, including area code: 917-573-0302 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On April 12, 2013, New Energy Systems Group, a Nevada corporation (the “Company”), announced that the Company is voluntarily applying to delist its common stocks from NYSE MKT and planning to list on OTC pink market.A copy of the press release is being filed as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference in its entirety. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Press release dated April 12, 2013, issued by New Energy Systems Group. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 12, 2013 NEW ENERGY SYSTEMS GROUP By: /s/Weihe Yu Weihe Yu Chief Executive Officer
